Citation Nr: 0516297	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  01-08 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for multiple lipomas.

3. Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

4.  Entitlement to an increased evaluation for left-sided 
deviated nasal septum, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


 ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1965 to November 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In May 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  In October 2003, the Board remanded this claim to the 
RO for additional development.  While the claim was in remand 
status, the RO granted service connection for PTSD.  The RO 
also granted an increased evaluation for the veteran's left-
sided deviated nasal septum to 10 percent disabling.  The 
case has been returned to the Board and is ready for further 
review.  

In October 2003, the Board denied service connection for 
sleep apnea.  In a May 2005 statement, the veteran's 
representative has argued that new and material has been 
submitted to reopen this claim by way of the January 2005 VA 
examination report.  This matter is referred to the RO for 
consideration.  

The issues of entitlement to service connection for a back 
disability and for multiple lipomas and entitlement to an 
initial rating in excess of 50 percent for PTSD are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's left-sided deviated nasal septum is not 
manifested by a need for frequent hospitalization, and there 
is no evidence that it causes a marked interference with 
employment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left-sided deviated nasal septum have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  

Notice

The Board notes that a VA letter issued in March 2004, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
relevant to the claim and given instructions on how to do so.  
As such, the Board finds that the letters satisfied VA's duty 
to notify the appellant, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II). Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examinations.  The 
appellant has a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on this issue.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  In this 
regard, while the veteran indicated in a March 2005 statement 
that he was going to be examined by VA in the near future, 
this was in regards to his back and skin disabilities and no 
mention of the left-sided deviated septum was made.  Thus the 
Board will proceed with the adjudication of this issue.  


Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  Separate diagnostic codes identify the various 
disabilities. In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski 
, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Analysis

The veteran's left-sided deviated nasal septum is rated as 10 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6502 (Septum, nasal deviation of: Traumatic only).  Under 
Diagnostic Code 6502, disability characterized by 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side warrants a 10 percent evaluation.  

A review of the record shows that on VA examination in 
December 1999, the septum was noted to be in good position 
with little obstruction.  There was 10 percent obstruction on 
the left.  

In February 2000, private medical records show that the 
veteran complained of nasal obstruction, and had a history of 
surgeries.  

At his hearing before the undersigned in May 2003, the 
veteran reported on his symptoms which included pain, 
tenderness and obstruction.  A complete transcript is of 
record.   

On VA examination in January 2005, the veteran gave a history 
of having prior surgeries to attempt to correct his deviated 
septum.  The veteran complained of difficulty breathing at 
night, a dry mouth and a postnasal discharge.  He noted 
difficulty breathing on the left side.  The examiner found 
that left side airflow was 0% with fast breathing.  The 
diagnosis was, deviated nasal septum residual from fracture 
of a nasal septum and three surgeries to repair septum; nasal 
X-ray is normal.  

A 10 percent evaluation is the maximum schedular evaluation 
available for a deviated nasal septum, and thus has been 
assigned for the veteran's disability.  A higher schedular 
rating is not available.  Therefore, the Board has considered 
an extraschedular rating.  In doing so, however, the Board 
finds that an extraschedular rating is not warranted since 
the record does not establish that the schedular criteria are 
inadequate to evaluate the disability, so as to warrant 
referral to the RO for consideration of an assignment of a 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).  Specifically, there is no showing that 
the veteran's deviated nasal septum has resulted in marked 
interference with employment or frequent periods of 
hospitalization.  It is noted that he indicated in a January 
2005 examination that he worked for the police department but 
had been on medical leave due to knee problems.  While the 
veteran has had surgeries in the past for his disability, 
there is no showing of frequent periods of hospitalization.  
In the absence of evidence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating are not met.


ORDER

An increased rating for left-sided deviated nasal septum 
beyond 10 percent is denied.  


REMAND

The veteran seeks service connection for a back disability 
and for lipomas.  In a March 2005 letter to VA, the veteran 
stated that he was appealing these issues.  He stated that he 
was being admitted to a VA hospital in Maywood, Illinois in 
the near future for a complete examination and evaluation by 
VA physicians for these conditions.  In his May 2005 
statement, the veteran's representative stated that the claim 
should be remanded to the RO to obtain records of the 
treatment indicated by the veteran.   

The RO granted service connection for PTSD in February 2005, 
and assigned a 50 percent evaluation under DC 9411.  The 
veteran's representative expressed disagreement with the 50 
percent evaluation in an informal hearing presentation dated 
in May 2005.  A statement of the case has not been issued on 
the issue of entitlement to an initial evaluation in excess 
of 50 percent for PTSD.  As such, a remand is necessary for 
that purpose.  Manlincon v. West, 12 Vet. App. 238 (1999).  


1.  The veteran is to be instructed to 
submit all pertinent evidence in his 
possession that has not been previously 
submitted.   In addition, the RO should 
attempt to obtain records of treatment of 
the veteran at the VA facility in 
Maywood, Illinois dated beginning in 
March 2005, and associate them with the 
claims file.  If the veteran identifies 
any additional pertinent records, or if 
the RO becomes aware of the existence of 
any additional pertinent records not 
already associated with the claims file, 
those records are to be obtained.

If after making reasonable efforts the RO 
cannot locate any records, the RO must 
specifically document what attempts were 
made to locate the records.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must be given an opportunity to respond.

2.   Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

3.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

4.  The RO must issue a statement of the 
case responding to the notice of 
disagreement with the issuance of a 50 
percent evaluation for PTSD submitted by 
the veteran's representative.  The 
appellant and his representative are 
advised that they will have sixty days 
from the date of mailing of the statement 
of the case to submit a substantive 
appeal as to that issue.  The RO should 
take any appropriate action as to this 
issue under the VCAA, to include full 
compliance with the notice provisions as 
defined in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should also 
undertake any other action as to this 
issue otherwise necessary in development 
of that appeal.  38 C.F.R. § 19.26.  


Thereafter, the case should be returned to the Board if 
appropriate.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


